ORDER

PER CURIAM.
Upon consideration of the motion for summary affirmance, the response thereto, and the reply, it is
ORDERED that the motion for summary affirmance be denied. The merits of the parties’ positions are not so clear as to warrant summary action. See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam).
Because the court has determined that summary disposition is not in order, the Clerk is instructed to calendar this case for presentation to a merits panel.